Manning, C. J.
We have come to the conclusion that these acts are not in conflict, and that we shall best give effect to the intention of the Legislature by construing them together.
The object was to afford a speedy trial to contestations over the right to office, in the interests of the public, so that the rightful occupant of any public office may be quickly known. The language of the seventh section of the Act of 1870, does not forbid, though it does not necessarily imply the return of the appeal to this court, wherever it may be sitting at the time the appeal is taken, but when construed with section 2604 of the Revised Statutes the intent of the Legislature is manifest to permit appeals in suits of this kind to be thus returned.
In the present case, however, we effectuate that intention by refusing the mandamus. Our term here ends to-day. In ten days the term at Opelousas commences. The appeal has already been sent to that place, and we can afford that speedy trial, which the law desires and intended to provide for, by hearing the case there.
There is another reason, however, which would compel us to refuse the mandamus prayed herein.
This proceeding is not, strictly speaking, one under the Intrusion Act. It is a rule to shew cause why the district and parish judge of Iberia, should not be recused in a suit instituted, or to be instituted, under that act. Upon that ground alone the refusal of the mandamus was properly made.

Writ refused.